Case 5:20-cv-05220-PKH Document 17                    Filed 01/21/21 Page 1 of 2 PageID #: 175




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

ROBIN HEATH                                                                            PLAINTIFF

v.                                     No. 5:20-CV-05220

BENTON COUNTY, ARKANSAS, et al.                                                    DEFENDANTS

                                    OPINION AND ORDER

       Before the Court is Plaintiff’s motion (Doc. 9) to remand and brief (Doc. 10) in support.

Defendants filed a notice (Doc. 11), response (Doc. 12), and brief (Doc. 13) in opposition. Plaintiff

filed a reply (Doc. 16) with leave of Court. The motion will be granted.

       Defendants filed a notice of removal on December 17, 2020. Title 28 U.S.C. § 1446(a),

which controls procedure for the removal of civil actions, requires notices of removal to be

accompanied by “a copy of all process, pleadings, and orders served upon such defendant or

defendants in such action.” Defendants’ notice of removal was not accompanied by a copy of the

process served on Defendants. This defect is not jurisdictional, but procedural. Plaintiff therefore

filed a timely motion to remand on January 8, 2021, within the 30-day limit imposed by 28 U.S.C.

§ 1447(c). It was only after Plaintiff filed her motion that Defendants filed copies of the process

served in state court to cure the procedural defect.

       Although remand for lack of subject matter jurisdiction is mandatory, the cases in the

briefing make clear that remand because of a procedural defect is generally held to be

discretionary. The Court believes the reasons to exercise that discretion in favor of remand weigh

more heavily in this case. Remanding to the court in which Plaintiff chose to file her action

deprives no party of resolution on the merits of its claims or defenses. Remand does not subject

any defendant to a forum inconvenient to it or its witnesses, hostile to any defendant, incapable of



                                                  1
Case 5:20-cv-05220-PKH Document 17                   Filed 01/21/21 Page 2 of 2 PageID #: 176




exercising jurisdiction over necessary parties, or incapable of applying federal law to the facts as

alleged or discovered.

       Original jurisdiction attached over this action and the parties in the courts of the State of

Arkansas. The removal statutes allow Defendants to invoke this Court’s limited jurisdiction and

divest state courts of their jurisdiction. Where, as here, no real prejudice or inconvenience can

plausibly result from requiring Defendants to strictly follow the process necessary for this Court

to take away another court’s jurisdiction, that strict compliance with process should be enforced

in the service of comity.

       IT IS THEREFORE ORDERED that Plaintiff’s motion to remand (Doc. 9) is GRANTED

and this case is REMANDED to the Circuit Court of Benton County, Arkansas.

       IT IS SO ORDERED this 21st day of January, 2021.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 2
